Response to Arguments
Applicant’s arguments filed in the communications above have been fully considered but are not persuasive. In the communications filed, applicant argues in substance that:
(a) Independent claim 1 recites "wherein the environment information previously being loaded into a memory of the administration server before the transmitting the initial administration task." Keith et al. regards executing a template execution environment and is silent as to "environment information" in general or having "environment information" loaded into a memory. Very clearly, Keith et al. teaches creating the Child Execution Environment only after a request is received and so the execution of the Template Execution Environment does not result in immediate triggering of the Child Execution Environment as implied by the Examiner.
With the above discussion in mind and the fact the Examiner relies on a request made by Keith et al. as corresponding to the initial administration task, there is a contradiction. Claim 1 requires the environment information to exist prior to transmitting the initial administration task, since it has been previously been loaded into a memory; while Keith et al. discloses that the Child Execution Environment (asserted by Examiner as being environment information) is created after transmitting a request (asserted by Examiner as being an initial administration task). Based on the above explanation of the operation of Keith et al., it is clear that under the Examiner's interpretation Keith et al. teaches away from claim 1's requirement that "the environment information previously being loaded into a memory of the administration server before the transmitting the initial administration task." Since Howard and Blumrich et al. do not provide a clear reason to ignore the teaching away and alter Keith et al. to perform the recited previous loading, the rejection should be withdrawn.

In response to argument (a), examiner respectfully disagrees. 
As discussed in response to argument (a) of the advisory action mailed 4/27/2020, the template execution environment (TEE) of Keith is mapped to the claimed environment before a request is received to execute a custom executable instruction”. Such interpretation is also consistent with applicant’s specification which recites in pertinent part:
[0075] The server S contains, when it is started up, a single execution process SM, the purpose of which is firstly to load the environment information T and to await requests m1 coming from the clients C1, C2 on an interface IM.

[0076] These requests may be transmissions of administration tasks or prior messages, or the simple connection of a client. On receiving such a request, the first process SM initiates the creation of a child process for example by means of the fork() function.

Additionally, Keith teaches that the TEE comprises configuration information which includes information to configure and/or execute template execution environment such as one or more environment settings related to execution of template execution environment. The environment settings may correspond to operation of the environment. Configuration information may include an identifier of template execution environment, one or more types, one or more versions, one or more names, a description, or combinations thereof. [Keith: 0105; 0113; Fig. 3]. Further, each child execution environment may have a copy or a reference (e.g., a pointer) of information (e.g., configuration information 302, one or more states 306, and/or resources 308) associated with template execution environment [Keith: 0113]. Thus the TEE of Keith, which is loaded prior to receiving a request, comprises configuration info and environment settings which appears to be analogous to the claimed environment information. While Keith does not explicitly recite that the configuration info and environment settings comprises topology information, Howard is cited for teaching loading topology data. 

(b) The rejection should be withdrawn for the additional reason that Keith et al. does not disclose that the previously loaded environment information includes information on a topology of a supercomputer. The Examiner relies on Howard for curing the deficiencies of Keith et al. The Examiner asserts that Howard provides a clear reason to alter Keith et al. to use topology data to improve the parallel process nodes present in Keith et al. The problem with the assertion is that Keith et al. does not disclose a parallel processing environment for a supercomputer. Indeed, the Examiner fails to recite one passage of Keith et al. that discloses a parallel processing environment for a supercomputer. Assuming for argument's sake only that a cloud can be constituted by an interconnected set of computing resources, Keith et al. is silent about these aspects. In particular, Keith et al. does not disclose or suggest a "child execution environment" being deployed over a plurality of nodes. In the case when the child execution environment is deployed on a single node, there is no need to optimize any computing by selecting communication means between multiple nodes associated with the lowest latency and so there is no need to use the teachings of Howard in Keith et al.

In response to argument (b), examiner respectfully disagrees. 
Keith teaches that configuration information may include an identifier of template execution environment, one or more types, one or more versions, one or more names, a description, or combinations thereof. [Keith: 0105; 0113; Fig. 3]. While Keith does not explicitly recite that the configuration info and environment settings comprises topology information, Howard is cited for teaching loading topology data. Additionally, Keith teaches a cloud infrastructure system adapted to automatically provision, manage and track a customer's subscription to services, the cloud infrastructure system capable of manipulating large data sets that require massively parallel processing software running thousands of server computers, tens, hundreds, or thousands of processors linked in parallel can act upon such data in order to present it or simulate external forces on the data or what it represents [Keith: 0159-61]. 

(c) The rejection should be withdrawn for the additional reason that claim 1 recites that the subsequent administration task is an executable program. In contrast, Keith et al. discloses that the "custom executable instructions" are stored locally in the server, and the requests sent by the clients do not contain any executable instructions/program. The Examiner relies on Howard for having a subsequent administration task of Keith et al. be an executable program. In particular, the Examiner asserts that Howard discloses in paragraph 0002 that a computational task is received from a requesting system. But claim 1 recites that the subsequent administration task is an executable program. Howard does not teach transmitting an executable program to an administration server. As conceded by the Examiner, Howard simply teaches "receiving a task". 

In response to argument (c), examiner respectfully disagrees. 
Keith teaches sending a request for service that references one or more custom executable instructions configured by a user [Keith: 0117]. While the service of Keith is clearly performed by a set of custom executable instructions (i.e. an executable program), Keith does not teach sending the request for service directly, but rather sends a request with a reference to the desired service. However, Howard teaches directly transmitting a request for one or more computational tasks which may be broken down into sub-tasks that are distributed to one or more nodes for processing [Howard: 0002]. Thus the combination of Keith with Howard teaches the claimed limitation. Additionally, as the computational tasks of Howard are processed by the CPU (see Howard [0059]), the computational tasks appear to read on the broadest reasonable interpretation of an executable program. 



/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446